

116 HR 7808 IH: Stop the Censorship Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7808IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Gosar (for himself, Mr. Collins of Georgia, Mr. Norman, Mr. Gooden, Mr. King of Iowa, Mr. Banks, Mr. Gaetz, Mr. Yoho, Mr. Tiffany, Mr. Wright, Mr. Grothman, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 230 of the Communications Act of 1934 (commonly referred to as the Communications Decency Act) to stop censorship, and for other purposes.1.Short titleThis Act may be cited as the Stop the Censorship Act of 2020.2.Revocation of immunitiesSection 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) is amended—(1)in the heading, by striking and Screening of Offensive Material and inserting of unlawful or objectionable material; and(2)in paragraph (2)—(A)in subparagraph (A)—(i)by striking or otherwise objectionable and inserting , unlawful, or that promotes violence or terrorism; and(ii)by striking ; or and inserting a semicolon;(B)in subparagraph (B), by striking paragraph (1). and inserting subparagraph (A); or; and(C)by adding at the end the following new subparagraph:(C)any action taken to provide users with the option to restrict access to any other material, whether or not such material is constitutionally protected..